UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6531


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANTE QAADIR DAILEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:14-cr-00011-RAJ-LRL-4)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dante Qaadir Dailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dante Qaadir Dailey appeals the district court’s order denying his motion seeking

relief under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), and a

sentence reduction under 18 U.S.C. § 3582(c)(2) (2018). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Dailey, No. 2:14-cr-00011-RAJ-LRL-4 (E.D. Va. Mar. 30, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2